DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.  Please note that the Patent Examiner of your application has changed. All communications should be directed to Mary Lyons, Art Unit 1645, whose telephone number is (571)272-2966.

Claim Status
3.  The preliminary amendment, filed 09/21/20, has been entered. Claims 1-20 are cancelled. Claims 21-39 are newly added and under examination.

Information Disclosure Statement
4.  The information disclosure statements (IDS) submitted on 09/21/20; 12/16/20; 5/18/21; and 06/03/21 were filed and entered.  The submissions are in compliance with the provisions of 37 CFR 1.97 and have been considered by the Examiner.

EXAMINER’S AMENDMENT
5.  An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Zhengyu Feng on 02/25/21 (see Interview Summary, attached).

7.  The application has been amended as follows: 

Claim 21. (Currently Amended) A method for treating a disease in a subject in need thereof comprising administering to said subject a therapeutically effective amount of a recombinant lactic acid bacterium (LAB), wherein said recombinant LAB comprises:
(i) a first exogenous nucleic acid encoding a fusion protein; and
(ii) a second exogenous nucleic acid encoding a therapeutic polypeptide[[,]]; 
wherein the fusion protein comprises:
(a) an N-terminal trefoil factor (TFF) polypeptide; and
(b) a C-terminal cell adherence polypeptide comprising a cell-wall anchoring domain, and wherein said disease is or phenylketonuria (PKU).

Claim 22. (Currently Amended) The method of claim 21, wherein said cell adherence polypeptide is or a lactococcal mucin binding protein (MbpL).


Claim 25. (Currently Amended) The method of claim 22, wherein said CmbA comprises an amino acid sequence at least [[80%]] 95% identical to SEQ ID NO: 1.

Claim 26. (Currently Amended) The method of claim 21, wherein said TFF polypeptide is or a TFF3.

Claim 27. (Currently Amended): The method of claim 21, wherein said TFF polypeptide comprises an amino acid sequence at least [[80%]] 95% identical to SEQ ID NO: 3.

Claim 31. (Currently Amended) The method of claim 21, wherein said first exogenous nucleic acid is placed under the control of thyA promoter (PthyA), an hllA promoter (PhllA), or a gapB promoter (PgapB).

Claim 33. (Currently Amended) The method of claim 21, wherein said therapeutic polypeptide
(i) a cytokine;
(ii) an interleukin (IL);
(iii) an antibody or a functional fragment thereof; 
(iv) an antigen; 
(v) a hormone;
(vi) a TFF; or
(vii) an enzyme or a functional fragment thereof.

Claim 34. (Currently Amended) The method of claim 33, wherein: 
(i) said interleukin (IL) is or an IL-18; 
(ii) said antibody is  antibody, an antibody to IL-4, an antibody to IL-5, an antibody to IL-13, an antibody to IL-15, or an antibody to immunoglobulin E (IgE);
(iii) said antigen is or an animal dander allergen; 
(iv) said hormone is a glucagon-like peptide 1 (GLP-1), a glucagon-like peptide 2 (GLP-2), a glucagon, an exendin-4, an epidermal growth factor, or a growth hormone; 
(v) said TFF is or a TFF3; and
(vi) said enzyme is or an amino acid decarboxylase.



Claim 36. (Currently Amended) The method of claim 21, wherein said recombinant LAB is Lactobacillus species (sp.) bacterium, a Bifidobacterium sp. bacterium, a Streptococcus sp. bacterium, an Enterococcus sp. bacterium, or a Lactococcus sp. bacterium.

Claim 38. (Currently Amended) The method of claim 21, wherein said recombinant LAB has at least one feature that is different from a corresponding LAB lacking said first exogenous nucleic acid, wherein said at least one feature is 
(i) an increased gastro-intestinal (GI) transit time of at least 10%;
(ii) an increased adherence to intestinal mucosa of at least 10%;
(iii) an increased in vitro mucin-binding capability of at least 20%;  or
(iv) an increased in vitro Caco-2 cell-binding capability of at least 10%.

Claim 39. (Currently Amended) The method of claim 21, wherein said recombinant LAB further comprises at least one mutation or insertion that increases trehalose accumulation, wherein said at least one mutation or insertion is 
(i) an insertion of a first polycistronic expression cassette comprising, in 5’ to 3’ order, a usp45 promoter, a usp45 gene, an intergenic region that is immediately 5’ to a rpmD gene, and a nucleic acid encoding an OtsB from Escherichia coli;
(ii) an insertion of a second polycistronic expression cassette comprising, in 5’ to 3’ order, an hllA promoter (PhllA) and a nucleic acid comprising trehalose transporter llmg_0453 and llmg_0454;
(iii) an inactivated endogenous trehalose 6-phosphate phosphorylase gene (trePP), wherein said trePP gene is inactivated by gene deletionand said recombinant LAB lacks TrePP activity; or
(iv) an inactivated endogenous cellobiose-specific PTS system IIC component (ptcC) gene, wherein said ptcC gene is inactivated by insertion of a premature stop codonand said recombinant LAB lacks PtcC activity.


Allowable Subject Matter
8.  Claims 21-39 are allowed.

9.  The following is an examiner’s statement of reasons for allowance: This is a divisional of Application number 16/331,660 (US 10,808,014) drawn to an allowed product.

10.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

11.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY MAILLE LYONS whose telephone number is 

12.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARY MAILLE LYONS/Examiner, Art Unit 1645                                                                                                                                                                                                        
February 28, 2022